DETAILED ACTION
In response to communications filed 05/04/2022.
Claims 13, 16, 25 and 30 are canceled.
Claims 14 and 15 are objected to.
Claims 31-34 are added.
Claims 1-12, 14, 15, 17-24, 26-29 and 31-34 are pending for examination.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts on record alone or in combination fails to teach and/or suggest the disclosed formula to determine the CR window. Furthermore, the Examiner has been unable to locate prior art that, with respect to the claimed invention as a whole teaches said limitations.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18 are is objected to because of the following informalities:  
Regarding claim 1 (line 9), the first instance of “and” should be removed (i.e. “and corresponding retransmissions; [[and]]”).
Regarding claim 18 (line 9), the first instance of “and” should be removed (i.e. “and corresponding retransmissions; [[and]]”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 (lines 2-3) recites the future planned transmissions and the corresponding retransmissions comprise a “current transmission and corresponding retransmission of the current retransmission…”  Examiner notes the claim is unclear and indefinite since claim 1 establishes the future planned transmissions are not currently active and are instead scheduled for the future.  It is unclear how future scheduled transmissions may also be considered as the current transmission as in claim 32.  Examiner has interpreted the current transmission to be the transmission that is currently scheduled for the sake of compact prosecution however requests amendments and/or clarification in a future response to overcome the present rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-12, 17-24, 26-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chae in view of Freda et al. (US 2021/0329596 A1) hereinafter “Hoang” and “Freda” respectively.

Regarding Claim 1, Chae teaches A method of wireless communication (Chae: paragraph 0008, wireless communication system) comprising:
determining a channel busy ratio (CBR) window for a CBR measurement for one or more resources (Chae: paragraph 0099, UE measures a CBR in a resource pool);
determining a CBR measurement value for the CBR window and for the one or more resources (Chae: paragraph 0099, UE changes a CR (channel ratio or resource utilization: a ratio of a resource used by each UE to total resources));
determining a channel occupancy ratio (CR) window (Chae: paragraph 0101, interval in the predetermined size) based on a first number of subframes used for a history of past transmissions (Chae: paragraph 0102, interval in the predetermined size may include a past time interval); 
determining a CR value for the CR window based on subchannels used for the one or more resources for the first number of subframes (Chae: paragraph 0102, determine CR based on a past time interval); and
preforming a congestion control operation based on the CR value (Chae, paragraphs 0097-0099 & 0106, congestion control based on measured CBR).
Chae fails to explicitly teach the channel occupancy ratio window is further based on a second number of subframes used for future planned transmissions and corresponding retransmissions to determine the CR value for the CR window.  However, Freda from an analogous art similarly teaches a WTRU using an occupancy ratio (CR) giving the ratio of resources used by the WTRU to the total available or selectable resources in a given window (Freda: paragraphs 0158-0159) and further teaches determining the resources used based on planned (future) transmissions (Freda: paragraph 0219-0223; see also paragraphs 0080-0081, reserve future resources for periodic transmissions) and on retransmissions (Freda: paragraphs 0189 & 0201).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to further base the CR value for the CR window based on scheduled future transmissions and retransmissions as taught by Freda so as to reduce further interference and/or congestion.

Regarding Claim 2, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein a last transmission of the future planned transmissions and corresponding retransmission is a last retransmission of a currently scheduled transmission (Freda: paragraph 0206, determine resources for which other WTRU transmissions are planned on adjacent resources).  Examiner recites same reasoning to combine Chae-Freda as provided in rejected claim 1.  

Regarding Claim 3, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein determining the CR window includes refraining from including periodic transmissions scheduled by a previously received periodic grant (Chae: paragraph 0103, CR is measure for a past transmission only).

Regarding Claim 4, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein the CR value corresponds to a particular subframe of the CR window (Chae: paragraph 0102, time interval corresponding to X and Y subframes), and wherein determining the CR value includes:
Evaluating the particular subframe of the CR window based on a first number of subchannels used for the first number of subframes used for the history of the past transmissions of the CR window (Chae: paragraph 0102, Y subframes indicating past time interval), based on a second number of subchannels used for the second number of subframes used for the future planned transmissions (Chae: paragraph 0102, X subframes indicating future time interval) and corresponding retransmissions of the CR window to determine the CR value (Chae: paragraph 0102, retransmission count), and based on a total number of configured subchannels available for the one or more resources in the CR window (Chae: paragraph 0102, time interval corresponding to Y subframes ahead of timing (i.e., subframe n) for a UE to measure a CR and X ms (or X subframes) behind the timing (subframe) for measuring the CR [i.e., Y ms in the past and X ms in the future] can become a time interval for CR measurement).

Regarding Claim 6, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein a maximum number of the retransmissions is based on HARQ feedback parameters (Chae: paragraph 0047 & Fig. 7, HARQ signaling).

Regarding Claim 7, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein the CR window is determined based further on a duration of the CBR window (Chae: paragraph 0099, UE changes a CR (channel ratio or resource utilization: a ratio of a resource used by each UE to total resources).

Regarding Claim 8, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein a duration of the CR window is ten times the duration of the CBR window (Chae: paragraph 0102, i.e. size of an interval for measuring/evaluating the CR may be 1,000 ms).

Regarding Claim 9, Chae teaches An apparatus configured for wireless communication (Chae: paragraph 0008, wireless communication system) at a user equipment (UE) (Chae: paragraphs 0098-0098, i.e. user equipment (UE)), the apparatus comprising:
a processor (Chae: paragraphs 0112-0113 & Fig. 11, processor); and
a memory coupled to the processor (Chae: paragraphs 0112-0113 & Fig. 11, memory coupled to processor), with instructions stored in the memory and executable by the processor to cause the apparatus to:
determine a channel busy ratio (CBR) window for a CBR measurement for one or more resources (Chae: paragraph 0099, UE measures a CBR in a resource pool);
determine a CBR measurement value for the CBR window and for the one or more resources (Chae: paragraph 0099, UE changes a CR (channel ratio or resource utilization: a ratio of a resource used by each UE to total resources));
determine a channel occupancy ratio (CR) window (Chae: paragraph 0101, interval in the predetermined size) based on a first number of subframes used for a history of past transmissions (Chae: paragraph 0102, interval in the predetermined size may include a past time interval); 
determine a CR value for the CR window based on subchannels used for the one or more resources for the first number of subframes (Chae: paragraph 0102, determine CR based on a past time interval); and
perform a congestion control operation based on the CR value (Chae, paragraphs 0097-0099 & 0106, congestion control based on measured CBR).
Chae fails to explicitly teach the channel occupancy ratio window is further based on a second number of subframes used for future planned transmissions and corresponding retransmissions to determine the CR value for the CR window.  However, Freda from an analogous art similarly teaches a WTRU using an occupancy ratio (CR) giving the ratio of resources used by the WTRU to the total available or selectable resources in a given window (Freda: paragraphs 0158-0159) and further teaches determining the resources used based on planned (future) transmissions (Freda: paragraph 0219-0223; see also paragraphs 0080-0081, reserve future resources for periodic transmissions) and on retransmissions (Freda: paragraphs 0189 & 0201).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to further base the CR value for the CR window based on scheduled future transmissions and retransmissions as taught by Freda so as to reduce further interference and/or congestion.

Regarding Claim 10, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein a duration of the CR window is 1000 milliseconds (Chae: paragraph 0102, i.e. size of an interval for measuring/evaluating the CR may be 1,000 ms).  Chae fails to teach the remaining limitation however Freda additionally teaches the future planned transmissions and corresponding retransmissions comprise aperiodic transmission, periodic transmission, or both (Freda: paragraph 0080, reserve future resources for periodic transmissions).  Examiner recites same reasoning to combine Chae-Freda as provided in rejected claim 9.  

Regarding Claim 11, Chae-Freda teaches the respective claim(s) as presented above and further teaches 
set a duration of the CBR window, a duration of the CR window, or both, based on a radio resource control (RRC) message (Chae: paragraph 0099, range of CR usable according to the CBR measured by the UE, a range of MCS, an RB size, a range of a size of a subchannel and the like can be signaled as higher layer signal).

Regarding Claim 12, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein the first number of subframes for the history of past transmissions is greater than or equal to half of a duration of the CR window (Chae: paragraph 0102, interval in the predetermined size may include a past time interval, thus teaching the ratio in at least one embodiment). Chae fails to teach the remaining limitation however Freda additionally teaches wherein the future planned transmission and corresponding retransmissions represent actually scheduled transmissions or retransmissions which take place after determining the CR window and the CR value (Freda: paragraphs 0219-0223, determining the resources used based on planned (future) transmissions).

Regarding Claim 17, Chae-Freda teaches the respective claim(s) as presented above and further teaches 
determine a Received Signal Strength Indicator (RSSI) value (Chae: paragraph 0098, RSSI of each subchannel);
compare the RSSI value to a threshold (Chae: paragraph 0098, each 
resource is used can be determined as the number of subchannels having RSSI exceed a predetermined threshold);
determine that a resource is busy based on the RSSI value exceeding the threshold (Chae: paragraph 0098, as the number of subchannels having RSSI exceed a predetermined threshold); and
determine the CBR measurement value based on a number of resources being busy divided by a total number of resources in the CBR window (Chae: paragraph 0098, as the number of subchannels having RSSI exceed a predetermined threshold versus the total number of subchannels in a predetermined time interval).

Regarding Claim 18, Chae teaches An apparatus configured for wireless communication (Chae: paragraph 0008, wireless communication system) at a user equipment (Chae: paragraphs 0098-0098, i.e. user equipment (UE)), the apparatus comprising:
means for determining a channel busy ratio (CBR) window for a CBR measurement for one or more resources (Chae: paragraph 0099, UE measures a CBR in a resource pool);
means for determining a CBR measurement value for the CBR window and for the one or more resources (Chae: paragraph 0099, UE changes a CR (channel ratio or resource utilization: a ratio of a resource used by each UE to total resources));
means for determining a channel occupancy ratio (CR) window (Chae: paragraph 0101, interval in the predetermined size) based on a first number of subframes used for a history of past transmissions (Chae: paragraph 0102, interval in the predetermined size may include a past time interval); 
means for determining a CR value for the CR window based on subchannels used for the one or more resources for the first number of subframes (Chae: paragraph 0102, determine CR based on a past time interval); and
means for performing a congestion control operation based on the CR value (Chae, paragraphs 0097-0099 & 0106, congestion control based on measured CBR).
Chae fails to explicitly teach the channel occupancy ratio window is further based on a second number of subframes used for future planned transmissions and corresponding retransmissions to determine the CR value for the CR window.  However, Freda from an analogous art similarly teaches a WTRU using an occupancy ratio (CR) giving the ratio of resources used by the WTRU to the total available or selectable resources in a given window (Freda: paragraphs 0158-0159) and further teaches determining the resources used based on planned (future) transmissions (Freda: paragraph 0209-0223; see also paragraphs 0080-0081, reserve future resources for periodic transmissions) and on retransmissions (Freda: paragraphs 0189 & 0201).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to further base the CR value for the CR window based on scheduled future transmissions and retransmissions as taught by Freda so as to reduce further interference and/or congestion.

Regarding Claim 19, Chae-Freda teaches the respective claim(s) as presented above and further teaches determine the CBR measurement value independent of physical sidelink feedback channel (PSFCH) resources (Chae: paragraph 0101, UE may measure a CR evaluated as the number of subchannels related to a transmission of the UE within an interval in a predetermined size).

Regarding Claim 20, Chae-Freda teaches the respective claim(s) as presented above and further teaches determine a second CBR measurement value for physical sidelink feedback channel (PSFCH) resources based on a second CBR window for the PSFCH resources (Chae: paragraph 0099, UE measures a CBR in a resource pool and then changes a CR).

Regarding Claim 21, Chae-Freda teaches the respective claim(s) as presented above and further teaches determine the second CBR window for the PSFCH resources based on an RRC configurable parameter or a preconfigured second CBR window duration (Chae: paragraph 0099, range of CR usable according to the CBR measured by the UE, a range of MCS, an RB size, a range of a size of a subchannel and the like can be signaled as higher layer signal).

Regarding Claim 22, Chae-Freda teaches the respective claim(s) as presented above and further teaches 
determine a Received Signal Strength Indicator (RSSI) value for the PSFCH resources (Chae: paragraph 0098, RSSI of each subchannel);
compare the RSSI value to a threshold (Chae: paragraph 0098, each resource is used can be determined as the number of subchannels having RSSI exceed a predetermined threshold);
determine that a resource of the PSFCH resources is busy based on the RSSI value exceeding the threshold (Chae: paragraph 0098, as the number of subchannels having RSSI exceed a predetermined threshold); and
determine the second CBR measurement value based on a number of resources being busy divided by a total number of resources in the CBR window (Chae: paragraph 0098, as the number of subchannels having RSSI exceed a predetermined threshold versus the total number of subchannels in a predetermined time interval).

Regarding Claim 23, Chae-Freda teaches the respective claim(s) as presented above and further teaches determine the CBR measurement value based further on physical sidelink feedback channel (PSFCH) resources (Chae: paragraph 0091, scheduling assignment signal or sidelink to identify resources).

Regarding Claim 24, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein the CBR measurement value is for a physical sidelink control channel (PSCCH), a physical sidelink shared channel (PSSCH), or both (Chae: paragraph 0091, scheduling assignment or a PSCCH (physical sidelink control channel)).

Regarding Claim 26, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein the CBR measurement value is for a physical sidelink control channel (PSCCH), a physical sidelink shared channel (PSSCH), and a physical sidelink feedback channel (PSFCH) (Chae: paragraph 0091, scheduling assignment or a PSCCH (physical sidelink control channel)).

Regarding Claim 27, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein determining the CR value for the CR window based on the CBR measurement value includes:
calculating the CR value based on the CBR measurement value and a CR calculation formula (Chae: paragraph 0102, calculating a CR based on formula).

Regarding Claim 28, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein the UE is operating in a physical sidelink control channel (PSCCH)/physical sidelink shared channel (PSSCH) multiplexing mode, and wherein a single CBR measurement is made for both the PSCCH and the PSSCH (Chae: paragraph 0091, scheduling assignment signal or sidelink to identify resources).

Regarding Claim 29, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein performing the congestion control operation based on the CR value includes performing one or more operations including  adjusting an amount of subchannels to use for the one or more resources, adjusting an amount of retransmissions, adjusting a modulation coding scheme (MCS), or adjusting a communication channel frequency (Chae: paragraph 0099, range of CR usable according to the CBR measured by the UE, a range of MCS, an RB size, a range of a size of a subchannel).

Regarding Claim 31, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein the CR window does not exceed a last planned retransmission of the future planned transmissions and corresponding retransmissions (Freda: paragraph 0158, select lowest ratio that does not cause the WRTU to exceed threshold CR).  Examiner recites same reasoning to combine Chae-Freda as provided in rejected claim 1.  

Regarding Claim 32, Chae-Freda teaches the respective claim(s) as presented above and further teaches wherein the future planned transmissions and corresponding retransmissions comprise a current transmission and corresponding retransmissions of the current transmission (Freda: paragraph 0122, calculate the total number of resources based on: current usage characteristic of a resource pool) and further comprising:
receiving a scheduling message for the future planned transmissions and corresponding retransmissions prior to determining the CR window and the CR value (Freda: paragraph 0227, scheduling messages),
determining the future planned transmissions and corresponding retransmissions based on the scheduling message prior to determining the CR window and the CR value (Chae, paragraph 0227, scheduling message to indicate or reserve resources). Examiner recites same reasoning to combine Chae-Freda as provided in rejected claim 9.  

Regarding Claim 33, Chae-Freda teaches the respective claim(s) as presented above and further teaches adjusting a modulation coding scheme (MCS) (Freda: paragraph 0189, changing the MCS when the amount of resources is not sufficient).

Regarding Claim 34, Chae teaches An apparatus configured for wireless communication (Chae: paragraph 0008, wireless communication system) at a user equipment (UE) (Chae: paragraphs 0098-0098, i.e. user equipment (UE)), the apparatus comprising:
a processor (Chae: paragraphs 0112-0113 & Fig. 11, processor); and
a memory coupled to the processor (Chae: paragraphs 0112-0113 & Fig. 11, memory coupled to processor), with instructions stored in the memory and executable by the processor to cause the apparatus to:
determine a channel busy ratio (CBR) window for a CBR measurement for one or more resources (Chae: paragraph 0099, UE measures a CBR in a resource pool);
determine a CBR measurement value for the CBR window and for the one or more resources (Chae: paragraph 0099, UE changes a CR (channel ratio or resource utilization: a ratio of a resource used by each UE to total resources));
determine a channel occupancy ratio (CR) window (Chae: paragraph 0101, interval in the predetermined size) based on a first number of subframes used for a history of past transmissions (Chae: paragraph 0102, interval in the predetermined size may include a past time interval); 
 determine a CR value for the CR window based on subchannels used for the one or more resources for the first number of subframes (Chae: paragraph 0102, determine CR based on a past time interval); and
refrain, based on the CR value, from transmitting a communication during the CBR window (Chae, paragraph 0096, drop packet transmissions caused by CR limit). 
Chae fails to explicitly teach the channel occupancy ratio window is further based on a second number of subframes used for future planned transmissions and corresponding retransmissions to determine the CR value for the CR window.  However, Freda from an analogous art similarly teaches a WTRU using an occupancy ratio (CR) giving the ratio of resources used by the WTRU to the total available or selectable resources in a given window (Freda: paragraphs 0158-0159) and further teaches determining the resources used based on planned (future) transmissions (Freda: paragraph 0219-0223; see also paragraphs 0080-0081, reserve future resources for periodic transmissions) and on retransmissions (Freda: paragraphs 0189 & 0201).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to further base the CR value for the CR window based on scheduled future transmissions and retransmissions as taught by Freda so as to reduce further interference and/or congestion.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chae-Freda in view of Hoang et al. (US 2021/0314796 A1) hereinafter “Hoang.”

Regarding Claim 5, Chae-Freda teaches the respective claim(s) as presented above however fails to explicitly teach wherein the future planned transmissions and corresponding retransmissions include retransmissions of a currently scheduled transmission, wherein the retransmissions occur within a packet delay budget for each packet from generation of the currently scheduled transmission.  However, Hoang from an analogous art similarly teaches using CBR to evaluate congestion levels for NR V2X (Hoang: paragraph 0173) and further teaches if a user equipment has a packet for transmission, it may determine which CBR to use based packet delay budget of the packet (Hoang: paragraph 0192).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae-Freda to include a packet delay budget as taught by Hoang so as to limit the time that a packet may be delayed in said transmissions.  

Response to Amendment
	Regarding claim 18, in light of Applicant's remarks, previous rejection under 35 USC § 112 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 9, 18 and 34 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468